DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-17 in the reply filed on 07/14/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”. Also the addition of a GUI is a well known structure that would be obvious to one of ordinary skill in the art to add to the system and thus does not make the claim patentably distinct over the Patent claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,987,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are obvious over one another such as that the Patent uses an air flow rate and the Application states using air flow; and wherein the Patent states the seal is over the nose and mouth and the Application states the seal is over a facial structure. Though not identical the claim is not patentably distinct since “air flow” and “facial structure” are obvious variants of “air flow rate” and “nose and mouth”.

Allowable Subject Matter
Claims 4, 6-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 5, 11-13, and 15-17 would be allowable if the Double Patenting Rejection was overcome.
Prior art Qui (Qui, US 2015/0051449 A1) teaches systems, methods and devices for diagnosing sleep apnea (Abstract); wherein end imaging sensor 104 may be configured for continuous or intermittent video (e.g., 1 frame/second) recording during sleep cycles ([0042]). As such, dynamic images of the anatomic changes of the upper airway can be viewed to assess an obstruction or degree of obstruction compared to a baseline profile collected when the subject is awake (Fig. 1; [0042]); wherein the airflow data undulates with larger amplitudes in response to inhalation and exhalation events during the breathing cycle ([0054-0055]); since the data and images are continuously taken through time, the data and images are thus taken when the patient is inhaling and the time between exhaling and inhaling (Figs. 6A-6D and 7; [0054-0055]); and taking images with imaging sensor 104, which can be camera (Fig. 2A; [0021]). However, Qui does not teach wherein images are taken of a “nasal valve” to determine “nasal valve collapse”, “an endoscope”, or a size difference between the “nasal valve” during inhalation and during a period between exhalation and inhalation. Qui also teaches away from using an endoscope since Qui teaches that endoscopic techniques are known that are aimed at monitoring breathing and snoring during the sleep cycle ([0003]). However, such techniques may still require cumbersome equipment to monitor airflows within the upper airway and further lack a means for detecting a sleep position, especially in a remote environment where a trained professional is not present to observe the sleep cycles ([0003]); wherein the inventor has recognized disadvantages with the approaches above and herein discloses a wearable hollow nasal tube ([0004])(i.e. not a mask that forms a seal around a nose and a mouth of the patient). None of the prior art, either alone or in combination teach each and every limitation of the claim language, and thus the claims are allowable over the prior art (see Double Patenting Rejection above).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov